Citation Nr: 0627218	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-02 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the residuals of 
necrotizing pancreatitis with incisional hernia, claimed as 
secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1996

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  Jurisdiction over this appeal was 
subsequently transferred to the RO in Boston, Massachusetts.

In May 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.

In the April 2003 rating decision, the RO also denied 
entitlement to an increased evaluation for service-connected 
hypertension.  The veteran subsequently disagreed with that 
denial, and, in November 2003, the RO responded by issuing a 
Statement of the Case (SOC).  However, in a VA Form 9 
received in January 2004, the veteran indicated that he no 
longer wished to pursue an appeal as to that issue.  Thus, 
this matter is not currently before the Board on appeal.


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
claimed residuals of necrotizing pancreatitis with incisional 
hernia were not causally related to the veteran's military 
service or to any service-connected disability.


CONCLUSION OF LAW

The residuals of necrotizing pancreatitis with incisional 
hernia were not incurred in or aggravated by active service, 
and were not proximately due to aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Dingess, supra; Pelegrini, 
supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in November 2002 
in which the RO advised the veteran of the evidence needed to 
substantiate this claim, and of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  This letter 
was issued prior to the initial adjudication of his claim by 
the RO.

Despite the inadequate notice provided to the veteran on the 
disability evaluation and effective date elements of the 
service connection claims, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability evaluation or effective date to be 
assigned are rendered moot.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issues has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The RO obtained the veteran's 
treatment records, and arranged for him to an evaluation 
through QTC medical services in May 2004.  The Board also 
obtained a clarifying medical opinion from the Veterans 
Health Administration (VHA) in February 2006.

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

Factual Background

The veteran's service medical records service medical records 
reflect elevated blood pressure readings of 140/80 in October 
1987, 122/98 and 130/92 in December 1989, and 162/112 in 
December 1990.  At a June 1991 treatment session, the veteran 
was found to have a blood pressure reading of 130/98.  The 
examiner concluded that the veteran possibly had 
hypertension.  Following subsequent episodes of elevated 
blood pressure readings of 142/86, 144/86, and 148/100 in 
April 1992 as well as 120/100 (in the right arm) and 132/100 
(in the left arm) in June 1992, the examiner assessed chronic 
hypertension at the June 1992 treatment session.  

These records are negative for complaints of, treatment for, 
or findings of necrotizing pancreatitis and an incisional 
hernia.  In the report of his November 1995 retirement 
examination, he reported that he had previously experienced, 
or was experiencing at that time, stomach, liver, or 
intestinal trouble.  The examiner noted that the veteran had 
had a recent "VGE" which was not considered to be 
disabling.  The veteran also reported having had blood in his 
urine approximately three months ago with no recurrences.  
The examiner explained that this one-time episode was not 
considered to be disabling.  Physical evaluation revealed 
that the veteran's abdomen and viscera (including hernia) 
were normal.  

The report of the November 1995 retirement examination 
indicates that medication had not been prescribed for the 
veteran's intermittent episodes of elevated blood pressure 
readings.  However, at an in-service treatment session 
conducted in December 1995 approximately three weeks after 
the retirement examination, a military physician prescribed 
Benazepril for the veteran's hypertension.  

In a March 1996 rating decision, service connection was 
awarded for hypertension, and a 10 percent disability rating 
was assigned.

Post-service medical records reveal that, in September 2000, 
the veteran was hospitalized at a private medical facility 
with complaints of abdominal pain.  He was given an initial 
diagnosis of acute pancreatitis.  In a consultation report 
from that hospitalization, the treating physician noted that, 
with respect to etiology, the veteran's problem was "most 
suspicious for gallstones," but that there were other 
possible causes.  He further acknowledged that the veteran 
had "no history of alcohol . . . [or] other definite toxins 
other than the medications he has been on."  This doctor 
then expressed his opinion that "it is possible that it [the 
veteran's pancreatitis] could be due to that."  It was noted 
that he was taking Verapamil, Hydrochlorothiazide, and 
Naproxen as needed.  

The veteran was transferred to a VA facility, where he 
remained hospitalized for four months.  At that facility, he 
was given a diagnosis of necrotizing pancreatitis.  During 
that hospitalization, he underwent an exploratory laparotomy, 
pancreatic debridements, drainage of the infected 
pseudo-cyst, serial pancreatic wash-out, and changes in the 
intra-abdominal dressing in the operation room under 
intravenous sedations.  These procedures were completed 
successfully.  The veteran's condition upon discharge was 
described as good.  Approximately one-and--a-half weeks after 
discharge from that hospitalization, the veteran was 
hospitalized once again.  During the second hospitalization, 
he was diagnosed with acute cholecystitis and underwent an 
open cholecystectomy.  

Subsequent treatment records reflect complaints of abdominal 
pain after these surgical procedures.  For example, in June 
2001, the veteran sought treatment for complaints of pain and 
bulging of his upper abdomen.  It was noted that he had 
history of necrotizing pancreatitis, and physical examination 
revealed a large reducible and nontender upper incisional 
hernia.  A follow-up medical report dated in April 2002 
includes an assessment of status post pancreatic necrosis 
with subsequent incisional hernia.  

During a May 2004 examination, the veteran complained of 
constant pulling pain at the area of the hernia in the lower 
right portion of his abdomen.  The examiner explained that 
necrotica pancreatitis "affects general body health by 
causing a hernia after the operation and the need for 
abdominal support for normal activities."  The examiner 
noted a diagnosis of pancreatitis and an epigastric scar with 
an incisional hernia.  In a June 2004 addendum, the physician 
who had conducted the May 2004 examination expressed his 
opinion that "[i]t is less than likely that the veteran 
developed Necrotizing Pancreatitis due to medication such as 
HCTZ [Hydrochlorothiazide] for hypertension."  

In February 2006, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) regarding the 
etiology of his claimed necrotica pancreatitis and incisional 
hernia.  Specifically, the Board asked that a 
gastroenterologist review the record and offer an opinion as 
to there was "a 50 percent probability or greater" that 
these disabilities were caused or aggravated by the veteran's 
service-connected hypertension, or by medications that he 
took for hypertension.

In a February 2006 report, a VA gastroenterologist responded 
"No" to the Board's inquiry, explaining that two standard 
textbooks of gastroenterology place gallstones as the most 
common cause of pancreatitis.  The physician noted that 
gallstones were the cause of thirty-five percent of all 
cases, and that the problem occurred when the gallstone 
travels down the bile and blocks the outlet to the pancreatic 
duct.  The physician further explained that drug-induced 
pancreatitis was uncommon, accounting for only about one 
percent of pancreatitis cases.  It was noted that a drug 
reaction was a diagnosis of exclusion, and that would only be 
made when all other common causes such as alcohol and 
gallstones were not present.  The physician found that, by 
definition, such a diagnosis could not be made in this case.  
Furthermore, the physician noted that drug-induced 
pancreatitis was usually mild in nature and seldom led to 
necrosis of the pancreas.  The physician indicated that he 
was at a loss to explain why prior reviewers seemed unaware 
of these common and well-known facts about pancreatitis, 
except to speculate that they were not specialists in 
gastroenterology.

A copy of this opinion was subsequently forwarded to the 
veteran and his accredited representative for an opportunity 
to offer additional evidence and/or argument.  In April 2006, 
the veteran submitted an additional written statement, which 
was accompanied by a waiver of initial consideration by the 
agency of original jurisdiction.  In this statement, the 
veteran argued that the Board's use of the term "50 percent 
or greater probability" in its initial inquiry was unjust.  
The veteran also challenged the VA physician's conclusion on 
the basis that none of the other common causes for 
pancreatitis that he referred to have been identified in his 
case.



Analysis

As discussed in detail above, the veteran is seeking service 
connection for the residuals of necrotizing pancreatitis with 
incisional hernia, which he claims developed secondary to 
medication that he was taking for his service-connected 
hypertension.

Generally, service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting the 
veteran's claim for secondary service connection.  In 
essence, the Board concludes that veteran is not shown to 
have the residuals of necrotizing pancreatitis with 
incisional hernia that is proximately due to or the result of 
his service-connected hypertension.

As noted above, in February 2006, a VA gastroenterologist 
reviewed the claims file, and responded "no" to the Board's 
question of whether there was a 50 percent probability or 
greater that his residuals of necrotizing pancreatitis with 
incisional hernia were caused or aggravated by the veteran's 
service-connected hypertension, or by medications that he 
took for hypertension.  The physician explained that drug-
induced pancreatitis was uncommon, accounting for only about 
one percent of pancreatitis cases.  He further explained that 
a drug reaction was a diagnosis of exclusion, and would only 
be made when all other common causes such as alcohol and 
gallstones were not present.  The physician found that, by 
definition, such a diagnosis could not be made in this case.  
Furthermore, the physician noted that drug-induced 
pancreatitis was usually mild in nature and seldom led to 
necrosis of the pancreas.  The physician also noted that 
gallstones were the most likely cause of pancreatitis.

The Board notes that this conclusion is consistent with the 
opinion expressed by another physician in the June 2004 
addendum that it was less than likely that the veteran 
developed necrotizing pancreatitis due to medications for 
hypertension.

Although the veteran may sincerely believe that his 
pancreatitis is related to medication he took for his 
hypertension, he is not considered qualified to render 
medical opinions regarding diagnoses or the etiology of 
medical disorders, and his opinion is entitled to no weight 
or probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

The Board has reviewed the veteran's medical records, which 
reveal an extensive history of treatment since 1999 for his 
pancreatitis and subsequent residuals, including the 
incisional hernia.  The only medical evidence of record 
suggesting a relationship between the veteran's pancreatitis 
and medications is the September 1999 consultation report in 
which the treating physician noted that the veteran had no 
history of alcohol abuse or other definite toxins, other than 
the medications he had been on, and that it was possible that 
the veteran's pancreatitis could be due to that.  However, 
that physician also specifically noted that the veteran's 
pancreatitis was "most suspicious for gallstones."  Thus, 
while the physician considered the veteran's medications to 
be a possible cause, his opinion appears to actually be 
consistent with the VA gastroenterologist in that he noted 
gallstones as the most likely cause.

As noted hereinabove, there is no other medical opinion of 
record to support the veteran's assertions concerning a 
relationship between the claimed disability and his service-
connected hypertension.  The veteran has argued that the 
Board should not rely on the February 2006 VA physician's 
opinion because it was unjust for the Board to ask the 
question regarding the etiology of his claimed disabilities 
in terms of "a 50 percent or greater probability."  
However, the terminology used by the Board in asking that 
question was consistent with the standard of proof in VA 
disability claims as set forth in 38 U.S.C.A. § 5107 (West 
2002), which provides that, when there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See also 38 C.F.R. §§ 3.102, 4.3 (2005); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran also challenged the VA physician's conclusion on 
the basis that none of the other common causes for 
pancreatitis that he referred to have been specifically 
identified in his case.  However, as noted above, the 
treating physician who identified medication as a possible 
cause in September 1999, also specifically indicated that 
gallstones were the more likely cause, noting that his 
pancreatitis was "suspicious" for gallstones.  The Board 
finds this conclusion to be consistent with the ultimate 
finding of the February 2006 VA physician, who indicated that 
it was unlikely that medications were the cause of his 
disability.  Although it is true that this evidence does not 
establish with absolute certainty that the medications did 
not cause or contribute to the veteran's pancreatitis, it is 
clear that a preponderance of the evidence weighs against 
such a finding, and in favor of the conclusion that 
gallstones caused the disability.  Therefore, the Board finds 
that the February 2006 opinion of the VA gastroenterologist 
is controlling and serves to establish that the residuals of 
necrotizing pancreatitis with incisional hernia did not 
develop as a result of his service-connected hypertension.

During his September 1999 hospitalization, the veteran 
reported experiencing similar abdominal symptoms one decade 
before, which would correspond to the veteran's dates of 
active service.  Thus, the Board has considered whether the 
claimed residuals of necrotizing pancreatitis with incisional 
hernia may be directly related to service.  38 C.F.R. 
§ 3.303. 

However, the only record of abdominal complaints in service 
is a January 1985 clinical record showing that the veteran 
had experienced hernia-like pain in his left lower abdomen, 
which was specifically diagnosed as a right inguinal ring 
herniation, for which he requested surgical intervention.  
Subsequent service medical records are negative for any 
further complaints of abdominal pain, and physical evaluation 
revealed that the veteran's abdomen and viscera (including 
hernia) were normal.  There is no medical evidence of record 
suggesting that the necrotizing pancreatitis found in 1999 
had any relationship to the veteran's military service, to 
include the 1985 episode of abdominal pain that was 
attributed to right inguinal ring herniation.

In light of this record, the Board concludes that the 
preponderance of the evidence is against finding that the 
claimed residuals of necrotizing pancreatitis with incisional 
hernia was incurred in or aggravated by service.

In summary, the Board finds that veteran is not shown to have 
residuals of necrotizing pancreatitis with incisional hernia 
that are proximately due to or the result of a service-
connected disability, or that is otherwise related to his 
military service.  Accordingly, based on the evidence of 
record, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for the residuals of 
necrotizing pancreatitis with incisional hernia, claimed as 
secondary to service-connected hypertension, is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


